Citation Nr: 0939839	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-28 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 23, 2004 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to 
January 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted entitlement to service connection for 
PTSD effective August 23, 2004.

In the Appellant's Brief, dated September 23, 2009, the 
Veteran's national service officer cited several decisions of 
the United States Court of Appeals for Veterans Claims 
(Court).  While the representative alleges a violation of the 
law and regulations "that were in place at that time", and 
mentions clear and unmistakable error (CUE) as cited in Court 
decisions, he did not specifically allege that CUE was 
committed in the March 2005 RO decision awarding service 
connection for PTSD effective August 23, 2004.  Therefore, 
the Board will not address CUE in this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The November 1974 rating decision denying entitlement to 
service connection for a psychiatric disorder (claimed as 
nervous condition) is final.

3.  The Veteran's application to reopen his claim for 
entitlement to service connection for a psychiatric disorder 
(claimed as PTSD) was received by VA on August 23, 2004; 
there is no evidence of any earlier pending formal or 
informal claim.


CONCLUSION OF LAW

The appeal for an effective date earlier than August 23, 
2004, for the award of service connection for PTSD is legally 
precluded.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006)..
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his application to reopen a 
claim for service connection for PTSD in August 2004. 
 Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in November 2004.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Subsequently, the 
claims were reviewed and a statement of the case (SOC) was 
issued in July 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007). 
 The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Where applicable, the claimant must be notified that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The requirements outlined in Dingess were addressed in a May 
2006 letter to the Veteran.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service personnel records and VA treatment records pertaining 
to his PTSD have been obtained and associated with his claims 
file.  He has also been provided with a contemporaneous VA 
medical examination to assess the current nature and extent 
of his service-connected PTSD.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The Veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Earlier Effective Date

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400(b)(2)(r) (2009).

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2009).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2009).  When a claim has been filed 
that meets regulatory requirements an informal request for 
reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended. 38 C.F.R. § 3.105(a) 
(2009).  Additionally, the Court held that VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994) (failure to fulfill duty to assist cannot be basis for 
CUE even when medical record that RO erroneously failed to 
obtain later formed basis for award of service connection 
when RO obtained record).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Factual Background and Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of an effective date earlier than August 23, 2004 
for the grant of service connection for PTSD.

The Veteran filed his original service connection claim for a 
psychiatric disability (claimed as a nervous condition) in 
September 1974.  In October 1974, the Veteran was requested 
to submit statements from a doctor or doctors showing dates 
of examination, diagnosis, treatment, and clinical findings 
to support his claim.  VA treatment records from September to 
October 1974 were obtained and included in the claims file.  
In a November 1974 letter, the Veteran and his representative 
were notified of the denial of service connection as the 
records showed no evidence of a current nervous condition.  
He did not appeal the decision and it became final. 

The Veteran filed his application to reopen a claim for 
service connection for a psychiatric disorder (claimed as 
PTSD) in August 2004.  In a March 2005 rating decision, the 
RO granted service connection for PTSD and assigned the 
effective date as August 23, 2004, the date of receipt of the 
application to reopen. 

In November 2005, via a notice of disagreement, the Veteran 
filed a claim for an effective date earlier than August 23, 
2004 for the grant of service connection for PTSD.  He 
claimed that he had reported symptoms of PTSD prior to 1974 
when seen at the Buffalo VA Medical Center.  He averred that 
an effective date of May 7, 1974 was the proper date for the 
grant of service connection for PTSD.

Based upon the evidence of record, the Board finds that 
following the denial of service connection for a nervous 
disorder in November 1974, the Veteran did not appeal that 
action, despite being notified of the decision at his address 
of record.  That action thus became final.  There is no 
evidence of any unadjudicated formal or informal claims for 
PTSD prior to August 23, 2004, and entitlement to an earlier 
effective date for the award of service connection for PTSD 
must be denied. 

A review of the claims file also disclosed that prior to the 
March 2005 VA psychiatric examination, there is no diagnosis 
of PTSD of record.  Therefore, the Board cannot find any 
formal or informal claim for service connection for PTSD 
dated earlier than August 23, 2004.

In the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
the veteran sought earlier effective dates for various 
benefits, by attempting to overcome final unappealed rating 
determinations dated years earlier.  The United States Court 
of Appeals for Veterans Claims held that a final decision of 
the Secretary was subject to revision only on the grounds of 
clear and unmistakable error, or upon the presentation of new 
and material evidence to reopen.  However, because the proper 
effective date for an award based on a claim to reopen can be 
no earlier than the date on which that claim was received, 
only a request for revision based on CUE could result in the 
assignment of an earlier effective date for the appellant's 
awards. The Court concluded that there was no proper claim, 
and dismissed the case.

Based upon the evidence of record, the Board finds 
entitlement to an earlier effective date for the grant of 
entitlement to service connection for PTSD is not warranted.  
The evidence shows notice of the November 1974 rating 
decision was mailed to the Veteran at his address of record.  
The Veteran is considered to have been adequately notified 
and there is no evidence of a timely notice of disagreement 
or perfected appeal from that determination.  Nor is there 
any indication in the record that the prior rating action 
should be revised due to clear and unmistakable error.  
Applying the holding in Rudd to the facts of this case, the 
Board finds that the Veteran did not timely appeal the rating 
action of November 1974 and that decision became final.  He 
has not raised the issue of CUE in that rating action. 
Therefore, the present claim is not proper.

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than August 
23, 2004, for the grant of service connection for PTSD.  The 
Court has held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to an effective date earlier than August 23, 
2004, for the award of service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


